             Case 1:18-cv-07345-JSR Document 26 Filed 01/25/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    STEVE SANDS,

                         Plaintiff,                   Case No. 18-cv-07345 (JSR)

         -against-                                    ECF Case

    CBS INTERACTIVE INC.,

                         Defendant.


                        DECLARATION OF ELEANOR M. LACKMAN

        ELEANOR M. LACKMAN declares as follows:

        1.       I am a member of the Bar of this Court and a partner in the law firm of Cowan,

DeBaets, Abrahams & Sheppard LLP, attorneys for defendant CBS Interactive Inc. (“CBSi”) in

this proceeding. I submit this declaration in support of CBSi’s Motion for Partial Summary

Judgment against plaintiff Steve Sands (“Plaintiff”).

        2.       Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the

transcript of the deposition of Steve Sands, dated January 10, 2019. 1

        3.       Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff’s Superseding

Answers and Objections to CBSi’s First Set of Interrogatories.

        4.       Attached hereto as Exhibit 3 is a true and correct copy of excerpts of statements

of sales produced by Plaintiff during discovery in this case. 2




1
  A copy of the original deposition transcript was received by the undersigned, and sent to
Plaintiff’s counsel, on January 25, 2019.
2
  While the statements of sales were designated as “Confidential” by Plaintiff, Plaintiff
subsequently waived that designation.

                                                  1
            Case 1:18-cv-07345-JSR Document 26 Filed 01/25/19 Page 2 of 2




       5.       On October 1, 2018, CBSi identified Dan Auty and others as persons with

knowledge relevant to this lawsuit. Plaintiff elected not to take any testimony from them, and

none of the witnesses are within the jurisdiction of the court for trial, as none are in New York.

       6.       Plaintiff advocated for a short discovery schedule yet never noticed any

depositions, much less took any.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Dated: New York, New York
       January 25, 2019                               __________________________________
                                                         ELEANOR M. LACKMAN




                                                 2
